Citation Nr: 0520213	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  00-09 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for diabetes mellitus.

3.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for chronic obstructive pulmonary disease (COPD) claimed as a 
lung condition.  

4.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for mood disorder with depressive features claimed as a 
nervous condition with sleeplessness. 

5.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for actinic keratosis, seborrheic keratosis, and acanthosis 
nigricans claimed as lesions on the body.

6.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for fatigue and weakness, claimed as due to an undiagnosed 
illness.

7.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for heavy sweating claimed as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active duty for training from 
January 1963 to July 1963 and a period of active duty from 
September 1990 to June 1991.  Evidence of record also 
indicates that he served in the Tennessee Army National Guard 
from December 1962 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran had a personal hearing 
with a Decision Review Officer (DRO) at the RO in July 2000.  
In his April 2000 VA Form 9, the veteran requested a hearing 
before the Board.  A Decision Review Officer conference 
report in February 2002, however, indicates that the veteran 
was contacted and stated that he did not want a hearing 
before the Board at the RO.  The request for the hearing has 
been withdrawn.  See 38 C.F.R. § 20.704(e).

In September 2002, the Board further developed the veteran's 
claims to obtain service medical records.  In September 2003, 
the Board remanded the veteran's claims for action consistent 
with Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) and the Veteran's Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et. seq. 
(West 2002).  

In a January 1999 statement, the veteran attempted to reopen 
his claim for entitlement to service connection for a stomach 
condition.  This issue is referred to the RO for proper 
action.  

The present Board decision addresses the preliminary issue of 
whether new and material evidence had been received to reopen 
a previously denied claim of entitlement to service 
connection for COPD claimed as a lung condition.  The Board 
finds favorably on that issue.  The issues of entitlement to 
service connection for COPD and whether new and material 
evidence has been received in order to reopen a claim for 
entitlement to service connection for actinic keratosis, 
seborrheic keratosis, and acanthosis nigricans claimed as 
lesions on the body are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
before the Board at this time have been addressed.  

2.  Hypertension of unspecified etiology is first shown more 
than one year after the veteran's separation from service, 
and is not shown to be related to that service.

3.  Diabetes mellitus of unspecified etiology is first shown 
more than one year after the veteran's separation from 
service, and is not shown to be related to that service.

4.  An unappealed RO decision dated in July 1997, of which 
the veteran was notified in August 1997, continued the denial 
of his claim for entitlement to service connection for COPD 
claimed as a lung condition.    

5.  Additional evidence received since the July 1997 rating 
decision does include evidence which is neither cumulative 
nor redundant, which bears directly and substantially upon 
the specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for COPD claimed as a lung condition.

6.  An unappealed RO decision dated in July 1997, of which 
the veteran was notified in August 1997, continued the denial 
of his claim for entitlement to service connection for mood 
disorder with depressive features claimed as a nervous 
condition with sleeplessness.    

7.  Additional evidence received since the July 1997 rating 
decision does not include evidence which is neither 
cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for mood disorder with depressive 
features claimed as a nervous condition with sleeplessness.

8.  An unappealed RO decision dated in July 1997, of which 
the veteran was notified in August 1997, continued the denial 
of his claim for entitlement to service connection for 
fatigue and weakness, claimed as due to an undiagnosed 
illness.     

9.  Additional evidence received since the July 1997 rating 
decision does not include evidence which is neither 
cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for fatigue and weakness, claimed as 
due to an undiagnosed illness.

10.  An unappealed RO decision dated in July 1997, of which 
the veteran was notified in August 1997, continued the denial 
of his claim for entitlement to service connection for heavy 
sweating, claimed as due to an undiagnosed illness.    

11.  Additional evidence received since the July 1997 rating 
decision does not include evidence which is neither 
cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for heavy sweating, claimed as due to 
an undiagnosed illness.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  Diabetes mellitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

3.  As new and material evidence has been received since the 
RO's July 1997 rating decision, the requirements to reopen 
the veteran's claim of entitlement to service connection for 
COPD have been met.  38 U.S.C.A §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 20.1100, 20.1103, 
20.1105 (2004). 

4.  As new and material evidence has not been received since 
the RO's July 1997 rating decision, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for mood disorder with depressive features claimed 
as a nervous condition with sleeplessness have not been met.  
38 U.S.C.A §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. §§ 20.1100, 20.1103, 20.1105 (2004). 

5.  As new and material evidence has not been received since 
the RO's July 1997 rating decision, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for fatigue and weakness, claimed as due to an 
undiagnosed illness have not been met.  38 U.S.C.A §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 
20.1100, 20.1103, 20.1105 (2004). 

6.  As new and material evidence has not been received since 
the RO's July 1997 rating decision, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for heavy sweating, claimed as due to an 
undiagnosed illness   have not been met.  38 U.S.C.A §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 
20.1100, 20.1103, 20.1105 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection 

The veteran contends that he currently suffers from diabetes 
mellitus and hypertension that were incurred during active 
service and that service connection for these disabilities is 
warranted.  After a review of the evidence, the Board finds 
that the record does not support his contentions, and that 
his claims for service connection for diabetes mellitus and 
for hypertension must fail.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  In 
addition, certain disorders - such as diabetes mellitus and 
cardiovascular-renal disease, including hypertension and 
organic heart disease - may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one-year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  
Consideration for presumptive service connection for such 
diseases and disorders requires a minimum of 90 days of 
active service during a period of war or after December 31, 
1946.  In this case, the veteran's dates of verified active 
service indicate that he is entitled to be considered for 
presumptive service connection.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2004).  

In considering the veteran's service connection claims, the 
Board acknowledges his complaints in the June 2000 hearing 
transcript that he suffers from a current hypertension and 
diabetes mellitus disabilities due to active service.  His 
opinion alone, however, cannot meet the burden imposed by 38 
C.F.R. §§ 3.303, 3.307, and 3.309 with respect to the 
relationship between events incurred during service and his 
current complaints.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Rather, his statements qualify as lay evidence, 
which is considered competent if it is provided by a person 
who has knowledge of facts or circumstances and who can 
convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2004).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2004).

In this case, competent medical evidence of record does not 
show that the veteran's current hypertension or his current 
diabetes is etiologically related to his active service. 
Available service medical records do not reflect that the 
veteran suffered from hypertension or diabetes while in 
service.  In addition, the veteran specifically testified in 
the July 2000 hearing transcript that he had not been 
diagnosed with hypertension or diabetes until 1995, over four 
years after his discharge from active service in 1991.  
Neither hypertension nor diabetes was shown to a degree of 10 
percent disabling within a year after active service, and, 
therefore, cannot be presumed to have been incurred during 
service.  VA outpatient treatment records also do not provide 
any competent medical evidence that the veteran's current 
hypertension or diabetes is attributable to his period of 
active military service.  

As the Board finds that the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, the 
veteran's claims for entitlement to service connection for 
hypertension and for diabetes are denied.

II.  New and Material Evidence Claims

In a January 1996 rating decision, of which the veteran was 
notified by letter in the same month, the RO denied service 
connection for COPD (lung condition), gastritis (stomach 
condition), and nervous condition and sleeplessness, all 
claimed as due to undiagnosed illness.  

In a July 1997 rating decision, of which the veteran was 
notified by letter in August 1997, the RO denied entitlement 
to service connection for: 1) COPD claimed as lung condition, 
trouble breathing, and coughing; 2) gastritis claimed as a 
stomach condition; 3) mood disorder with depressive features 
claimed as nervous condition and sleeplessness; 4) fatigue 
and weakness claimed as due to undiagnosed illness; and 5) 
seborrheic keratosis, actinic keratosis, and acanthosis 
nigricans claimed as lesions on the body.  The veteran did 
not appeal any of these issues.  Consequently, the denial of 
service connection for these claims is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2004).


In January 1999, the veteran attempted to reopen his claims 
for entitlement to service connection for COPD, mood disorder 
with depressive features, lesions on the body, fatigue and 
weakness claimed as due to undiagnosed illness, and heavy 
sweating claimed as due to undiagnosed illness.  This appeal 
arises from the July 1999 rating decision that continued the 
denial to reopen his claims for entitlement to service 
connection for:  1) lung condition (diagnosed as COPD); 2) 
nervous condition and sleeplessness (diagnosed as mood 
disorder with depressive features); 3) fatigue and weakness 
claimed as due to undiagnosed illness; and 4) body lesions 
(diagnosed as seborrheic keratosis, actinic keratosis, and 
acanthosis nigricans).  

Evidence received after the July 1997 rating decision 
includes statements from the veteran and a fellow serviceman, 
VA outpatient treatment records dated from 1997 to 2003, the 
veteran's testimony before a Decision Review Officer (DRO) in 
July 2000, and additional reserve service records received in 
August 2002.  

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).  

The claim may only be reopened and considered on the merits 
if new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In 
determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  The Board notes that the 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence. See 38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  See Hodge, 155 F.3d at 1363.  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The definition of new and material evidence contained in 38 
C.F.R. § 3.156(a) was revised, effective on August 29, 2001.  
See 66 Fed. Reg. 45,628 (2001).  These changes are 
prospective, however, and only apply to claims filed on or 
after August 29, 2001.  As the veteran's claims were filed in 
January 1999, these changes do not apply to the present case.

New and Material Evidence - Service Connection for COPD 

After reviewing the evidence submitted, the Board concludes 
that some of the evidence submitted after the prior final 
July 1997 rating decision is both new and material concerning 
this claim.  The veteran's testimony in the July 2000 hearing 
transcript and the March 2003 lay statement from his fellow 
serviceman both include evidence not previously of record, 
which addresses whether the veteran was was treated for 
complaints of a lung condition during active service as well 
as within one year after separation from active service.  
This evidence is considered material because it bears 
directly and substantially upon the issue of whether the 
veteran is entitled to service connection for COPD.

The Board finds that evidence received subsequent to the July 
1997 rating decision, namely the veteran's July 2000 hearing 
transcript and the March 2003 lay statement from his fellow 
serviceman, is new and material and does serve to reopen a 
claim for entitlement to service connection for COPD claimed 
as a lung condition.  In addition, the Board is remanding the 
veteran's claim to the RO and ordering additional development 
on the issue of entitlement to service connection for COPD.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

New and Material Evidence - Service Connection for Mood 
Disorder with Depressive Features; Fatigue and Weakness; and 
Heavy Sweating  

For reasons discussed below, the Board finds that, while some 
of the evidence submitted after the RO's July 1997 rating 
decision is new, none of it is material concerning the claims 
for service connection for mood disorder with depressive 
features, for fatigue and weakness, and for heavy sweating.

Some of the evidence is not new.  The veteran's statements -- 
including his April 2000 VA Form 9 and his testimony in the 
July 2000 hearing transcript -- are essentially duplicative 
of statements he made in his prior claims.  The additional 
statements are considered duplicative, as evidence of the 
veteran's complaints of nerves, which began after separation 
from active service, were already in the file at the time the 
last prior final rating decision issued by the RO in July 
1997.  Therefore, these additional statements are not 
considered new.  In addition, the Board acknowledges that 
portions of the veteran's testimony describing his complaints 
and treatment after separation service were not previously of 
record in his own voice.  Nevertheless, these portions of the 
veteran's testimony are essentially duplicative in that they 
contain the same information as contained in the January 1997 
VA examination report previously of record and considered by 
the RO in the July 1997 rating decision.  

Some of the evidence is new, but is not material.  VA 
outpatient treatment records and additional reserve service 
records are new, in that none of it was previously of record 
and, therefore, not considered.  Additional reserve service 
records received in August 2002 do not refer to the veteran's 
claimed psychiatric disability, fatigue or weakness, or heavy 
sweating.  VA outpatient treatment records dated from 1997 to 
2003 also do not contain any complaints or treatment of 
fatigue or weakness, or of heavy sweating.  VA outpatient 
treatment records dated in September and December 2001 do 
show that the veteran continued to be treated for depression 
and insomnia.  However, none of this evidence is material.  
This evidence only continues to show that the veteran suffers 
from a diagnosed psychiatric disability, but does not 
demonstrate that the veteran suffers from a psychiatric 
disability that was incurred in or aggravated by active 
service.  Similarly, this evidence does not demonstrate that 
the veteran suffers from an undiagnosed illness with symptoms 
of fatigue and weakness or of heavy sweating that became 
manifest either during the veteran's active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more during the 
presumption period effective until September 30, 2011.  

The veteran has offered his own statements regarding the 
nature and extent of his claimed psychiatric disability and 
claimed undiagnosed illness manifested by fatigue and 
weakness and by heavy sweating.  However, the record does not 
show that he is a medical professional, with the expertise to 
provide clinical findings regarding the nature of any 
currently manifested disability, or its etiologic 
relationship to his active service.  His statements are 
credible with regard to his subjective complaints and his 
history, but they do not constitute competent medical 
evidence for the purpose of showing a nexus between the 
current disability and service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

As none of the evidence added to the record since the RO's 
July 1997 decision, either by itself or in the context of all 
the evidence, both old and new, provides medical evidence 
reflecting that the veteran is currently suffering from a 
psychiatric disability that is related to disease or injury 
incurred or aggravated during his active service, or from an 
undiagnosed illness with symptoms of fatigue and weakness 
and/or heavy sweating which became manifest either during the 
veteran's active service or to a degree of 10 percent since 
his separation from active service, the Board concludes that 
the additional evidence does not constitute new and material 
evidence sufficient to reopen these claims.  In addition, the 
new evidence of record does not bear directly and 
substantially upon the issue of whether the veteran is 
entitled to service connection for these claimed 
disabilities.  Additional new evidence by itself or in 
connection with other evidence is also not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claims.  Therefore, the Board finds 
that the reopening of these claims is not warranted. 

As the evidence added to the record since the July 1997 
rating decision is not both new and material, the veteran's 
claims for service connection for mood disorder with 
depressive features and for undiagnosed illness with symptoms 
of fatigue and weakness and/or heavy sweating are not 
reopened.  Until the veteran meets his threshold burden of 
submitting new and material evidence to reopen his claims, 
the benefit of the doubt doctrine does not apply.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  VCAA 

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  



A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements concerning the issues of entitlement to service 
connection for hypertension and diabetes mellitus as well as 
whether new and material evidence has been received in order 
to reopen a claim for entitlement to service connection for 
mood disorder with depressive features, heavy sweating, 
fatigue and weakness, and COPD have been satisfied.  The 
Appeals Management Center (AMC) sent the veteran a letter in 
February 2004 as well as issued supplemental statements of 
the case (SSOC) dated in March 2001 and October 2004.  The 
Board finds that the VCAA notice requirements have been 
satisfied with respect to the claims before the Board on 
appeal.  With regard to requirement (1), above, the Board 
notes that the VCAA notice letter sent by the AMC in February 
2004, as well as the July 1999 rating decision, March 2000 
SOC and March 2001 and October 2004 SSOCs, informed him what 
was needed to establish entitlement to service connection and 
what constitutes new and material evidence necessary to 
reopen a claim.  With regard to requirements (2) and (3), the 
AMC's February 2004 letter notified the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the February 
2004 letter explained that VA would obtain relevant records 
from any Federal agency, and that it would also make 
reasonable efforts to help him obtain other evidence, but 
that he was responsible for providing any necessary releases 
and enough information about the records so that VA could 
request them from the person or agency that had them.  In 
addition, the veteran was notified that VA would provide a 
medical examination or get a medical opinion if necessary to 
make a decision on his appeal.  Finally, with respect to 
requirement (4), the February 2004 VCAA notice letter that 
was provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession); the Board finds, 
however, that he was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims throughout 
the claim and appeal processing.  When considering the 
notification letter and the other documents described above, 
as a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the February 2004 letter from the AMC 
was sent to the veteran after the RO's July 1999 rating 
decision that is the basis of the veteran's appeal.  In this 
case, the VCAA was enacted after the original AOJ 
adjudication of the claim in 1999.  The Court specifically 
stated in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that 
an appellant has the right to remand where VCAA content-
complying notice had not been provided.  However, the Court 
recognized that the RO did not err by not providing notice of 
VCAA prior to the RO's decision when, as here, the initial 
AOJ adjudication occurred before the enactment of the VCAA.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).   The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the February 2004 letter as well as 
the March 2001 and October 2004 SSOCs.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  


In this case, the March 2001 SSOC included notice that the 
appellant had a full year to respond to a VCAA notice.  
Moreover, under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period provided for 
response after VCAA notice.  This provision is retroactive to 
the date of the VCAA, November 9, 2000.  See Veterans 
Benefits Act of 2003, Pub.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified at 38 U.S.C. § 5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the February 2004 letter sent by the AMC as well 
as the March 2001 and October 2004 SSOCs.   The Board 
concludes that any defect in the notice requirements of the 
VCAA that may exist in this instance would not be prejudicial 
to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to service connection for entitlement to 
service connection for hypertension and diabetes mellitus as 
well as whether new and material evidence has been received 
in order to reopen a claim for entitlement to service 
connection for mood disorder with depressive features, heavy 
sweating, fatigue and weakness, and COPD.   In addition to 
reserve service medical and personnel records, VA has 
obtained VA treatment records identified by the veteran as 
well as VA examination reports.  The Board concludes that 
sufficient evidence to decide the claim has been obtained and 
that any defect in the development requirements of the VCAA 
that may exist in this instance would not be prejudicial to 
the veteran.

VA will make as many requests as are necessary to obtain 
relevant records from a Federal Department or agency, and 
will end its efforts only if VA concludes that the records do 
not exist or that further efforts would be futile.  See 38 
C.F.R. § 3.159 (c)(2) (2004).

The Board notes that the record does not contain the 
veteran's service medical records from his period of active 
service from September 1990 to June 1991.  VA requested the 
veteran's service medical records from the National Personnel 
Records Center (NPRC) on multiple dates from 1995 to 1997.  
All attempts were unsuccessful to locate the veteran's 
service records from his active service during the Persian 
Gulf War.  In July 1997, the RO determined that all efforts 
to locate additional service medical records for the veteran 
were met with negative results.   In December 2002, the Board 
made additional requests to attempt to obtain the veteran's 
service medical records from the Tennessee Army National 
Guard (TNARNG) Headquarters, the veteran's TNARNG unit, and a 
MASH unit from Tennessee.  These additional attempts were 
also unsuccessful.  Each search was unable to locate any 
additional service medical records pertaining to the 
veteran's service during the Persian Gulf War.  The Board 
finds that reasonable attempts were made to obtain identified 
relevant evidence as required under 38 C.F.R. § 3.159(c) 
(2004).

The Board finds that VA has satisfied the duty to assist the 
veteran with regard to this claim.  In the circumstances of 
this case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claim herein adjudicated.  Therefore, the veteran will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  

Further development and further expending of VA's resources 
is not warranted.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2004).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. § 
3.159(d) (2004).


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for diabetes mellitus is 
denied.

New and material evidence has been received in order to 
reopen a claim for entitlement to service connection for 
chronic obstructive pulmonary disease, claimed as a lung 
condition.  To this extent only, the appeal is granted.  

New and material evidence has been not received in order to 
reopen a claim for entitlement to service connection for mood 
disorder with depressive features claimed as a nervous 
condition.  The appeal as to this issue is denied.

New and material evidence has not been received in order to 
reopen a claim for entitlement to service connection for 
fatigue and weakness, claimed as due to an undiagnosed 
illness. The appeal as to this issue is denied.

New and material evidence has not been received in order to 
reopen a claim for entitlement to service connection for 
heavy sweating, claimed as due to an undiagnosed illness. The 
appeal as to this issue is denied.



REMAND 

Evidence of record indicates that the veteran received VA 
treatment for his claimed skin disabilities at the VA Medical 
Center (VAMC) in Mountain Home, Tennessee as well as through 
fee-based dermatology appointments at a private facility.  
These records should be updated.

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2004).  In this case, a March 1991 
letter from the Department of the Army indicated that the 
veteran had been exposed to toxic air pollution during his 
period of active service in Kuwait.  Additional statements by 
the veteran in the July 2000 hearing transcript and a fellow 
serviceman in a March 2003 statement detailed that the 
veteran had sought treatment for breathing difficulties 
during active service.  VA treatment records show that the 
veteran has been diagnosed with various lung conditions 
including COPD and reactive airway disease.     

The appellant is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  See 38 
C.F.R. §§ 3.158 and 3.655 (2004).

In view of the foregoing, this case is REMANDED for the 
following:
 
1.  Evidence of record indicates that the 
veteran received VA treatment for his 
claimed skin disabilities at the VAMC in 
Mountain Home, Tennessee, and through 
fee-based dermatology appointments at a 
private facility.  Obtain any additional 
treatment records for the veteran's 
claimed skin disabilities from that VAMC 
and private facility (as listed in the 
November 2002 VA treatment addendum in 
the claims file) for the time period from 
August 2002 to the present.


2.  Schedule the veteran for a VA 
examination to show the nature and extent 
of his current lung disability.  Any 
necessary related studies, including 
pulmonary functioning tests, should be 
performed.  For each diagnosis made, the 
examiner should indicate whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the diagnosed disability was incurred in 
or aggravated during his active military 
service.  A complete rationale for all 
opinions should be expressed.  The claims 
folder and a copy of the REMAND should be 
made available to the examiner for 
review.   

3.  Thereafter, readjudicate the 
veteran's claim for service connection 
for COPD and his attempt to reopen the 
claim for service connection for actinic 
keratosis, seborrheic keratosis, and 
acanthosis nigricans claimed as lesions 
on the body.  If any of these claims 
remain denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits since October 2004.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


